Kent, C. J.
We do not see any thing like barratry in the cace, and should wish to hear the other side on th¡9 point.
Hoffman, contra. If Utley's going to Charleston was contrary to his duty, it was barratry. • The benefit of his owners could not have been intended, for he has never since returned, and has actually gone off with the proceeds of the vessel. The frequent *92communication kept up with the owner, was only to lull into sectil . . i’lty, the more certainly to ultimately effect his barratrous design* ahd in this case, the first part of Utley's conduct is to be interpreted by the last; the running away with, and embezzling the vessel.
Per curiam, 'stopping Pendleton m reply. There is not sufficient evidfehce of barratry, and that is the only cause of loSs Stated. Judgment must therefore be entered for the defendants.